      Case 3:21-cv-00090-TSL-RPM Document 10 Filed 04/06/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


LULA MAE LONG                                                   PLAINTIFF

VS.                           CIVIL ACTION NO. 3:21-cv-00090-TSL-RPM

MANHATTAN NURSING AND
REHABILITATION CENTER, INC.,
and JOHN DOES 1-20                                             DEFENDANTS


                       MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendant

Manhattan Nursing and Rehabilitation Center, LLC (Manhattan)1 to

compel arbitration and stay proceedings.         Despite requesting and

receiving two extensions of time to file a response, plaintiff

Lula Mae Long has not responded to the motion.          The court,

having considered the memorandum of authorities, together with

attachments, submitted by Manhattan, concludes the motion is

well-taken and should be granted.

      In June 2018, plaintiff was admitted to Manhattan for

rehabilitation following the amputation of her right leg.            She

has brought this action asserting claims for breach of contract,

tortious breach of contract, breach of the duty of good faith


1    Defendant states that it is a limited liability corporation
and has been incorrectly named in the complaint as Manhattan
Nursing and Rehabilitation Center, Inc.
                                1
       Case 3:21-cv-00090-TSL-RPM Document 10 Filed 04/06/21 Page 2 of 4



and fair dealing, negligence, gross negligence and negligence

per se, all based on allegations that due to the negligence of

Manhattan in failing to provide her with reasonable and adequate

care and treatment, she developed a decubitus ulcer on her left

leg, which was allowed to progress to a stage 4 level and became

gangrenous, resulting in amputation of the leg.2

       At the time of her admission to Manhattan, plaintiff

executed an Arbitration Agreement, which provides:

       Any and all disputes between the Resident and the
       Facility shall be submitted to binding arbitration
       where the amount in controversy exceeds $25,000. This
       includes any disputes arising out of or in any way
       relating to this Agreement (its enforceability), the
       Admission Agreement, or any of the Resident's stays at
       the Facility, whether existing or arising in the
       future, whether for statutory, compensatory or
       punitive damages, and irrespective of the legal
       theories upon which the claim is asserted.
       Section 2 of the Federal Arbitration Act (FAA) provides

that written arbitration agreements are generally “valid,

irrevocable, and enforceable, save upon such grounds as exist at

law or in equity for the revocation of any contract.”            9 U.S.C.

§ 2.    See Robertson v. Intratek Computer, Inc., 976 F.3d 575,

579 (5th Cir. 2020) (quoting § 2).         When considering a motion to




2    This action was filed in state court and removed by
defendant pursuant to 28 U.S.C. § 1446 on the basis of diversity
jurisdiction under 28 U.S.C. § 1332.
                                2
    Case 3:21-cv-00090-TSL-RPM Document 10 Filed 04/06/21 Page 3 of 4



compel arbitration pursuant to the FAA, courts employ a two-step

analysis.   “First, a court must ‘determine whether the parties

agreed to arbitrate the dispute in question.’”        Tittle v. Enron

Corp., 463 F.3d 410, 418 (5th Cir. 2006) (quoting Webb v.

Investacorp., Inc., 89 F.3d 252, 258 (5th Cir. 1996)).         “Second,

a court must determine ‘whether legal constraints external to

the parties' agreement foreclosed the arbitration of those

claims.’”   Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069,

1073 (5th Cir. 2002) (quoting Mitsubishi Motors Corp. v. Soler

Chrysler-Plymouth, 473 U.S. 614, 628 (1985)).

     The question whether the parties agreed to arbitrate the

dispute requires two inquiries:         “(1) whether there is a valid

agreement to arbitrate between the parties; and (2) whether the

dispute in question falls within the scope of that arbitration

agreement.”   Tittle, 463 F.3d at 418—19 (quoting Webb, 89 F.3d

at 258).    To determine if a valid and enforceable contract

exists, courts apply ordinary state law principles that govern

the formation of contracts.     Washington Mut. Finance Group, LLC

v. Bailey, 364 F.3d 260, 263-64 (5th Cir. 2004).

     In the case at bar, plaintiff has not challenged the

validity or enforceability of the agreement, and there is no

apparent basis for doing so.     The agreement is signed by

                                    3
    Case 3:21-cv-00090-TSL-RPM Document 10 Filed 04/06/21 Page 4 of 4



plaintiff, as well as her son, Joe Watts, and daughter, Sylvia

Long, and a representative of Manhattan.       Further, plaintiff’s

causes of action herein plainly fall within the scope of the

agreement.   And finally, plaintiff does not assert, and the

court is not aware of any “legal constraints” to enforcement of

the agreement.

     It is, therefore, ordered that the motion of Manhattan to

compel arbitration is granted, and plaintiff is thus ordered and

compelled to arbitrate all her claims against Manhattan in

accordance with the parties’ arbitration agreement.         It is

further ordered, pursuant to 9 U.S.C. § 3, that this case is

stayed pending the conclusion of arbitration proceedings.           See 9

U.S.C. § 3 (providing in relevant part that “the court in which

such suit is pending, upon being satisfied that the issue

involved in such suit or proceeding is referable to arbitration

..., shall on application of one of the parties stay the trial

of the action until such arbitration has been had in accordance

with the terms of the agreement ...”).

     SO ORDERED this 6th day of April, 2021.


                           /s/Tom S. Lee_______________________________
                           UNITED STATES DISTRICT JUDGE




                                    4
